oOo So KN WN HH Ff

10
11
12
13
14

15 |

16
17
18
19
20
21
22
23
24
25
26
27
28

 

| MAY 21 2019

CLERK, U.S. DISTRICT co
EASTERN DISTRICT OF CALIFOUNIA

DEPUTY CLERK

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 1:19-MJ-00109-SKO
Plaintiff,
ORDER RE: REQUEST TO UNSEAL
Vv. .
RENE JIMENEZ DEL CARMEN, |
Defendant.

 

 

 

 

SEALING ORDER

Upon application of the United States of America and good cause having been shown,

IT IS HEREBY ORDERED that the petition for an arrest warrant shall be unsealed.

Date of 2 i// Z

LM bil,

Hon. Barbara A. M Auuliffe
U.S. MAGISTRA it JUDGE

 

 
